Citation Nr: 1615998	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  08-26 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a right shoulder disability prior to November 9, 2013, and in excess of 20 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent prior to September 18, 2012 for a thoracic spine disorder, and in excess of 20 percent thereafter.

3.  Entitlement to an evaluation in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to April 1997 and from January 2003 to June 2007.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Veteran testified at a Board hearing at the RO in Hartford, Connecticut in June 2013.  This transcript has been associated with the file.

The appeal was remanded by the Board in September 2013 for further development.  At that time, the issue of entitlement to service connection for a right ankle disability was reopened and remanded.  Service connection for a right ankle disability was granted during the pendency of the appeal in a November 2013 rating decision.  That issue is no longer before the Board as it was granted in full.

These issues were remanded by the by the Board in September 2013.  Regrettably, additional development is necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination of the thoracic spine and right shoulder in November 2013.  During that time, the Veteran reported that he had to take off of work on average about once a month due to back spasms.  The VA examiner reported this statement but noted that the claims file did not confirm this claim.  The examiner then concluded that the Veteran's thoracolumbar spine and right shoulder disabilities did not impact his ability to work.

After the Veteran's VA examination, in January 2014, the Veteran submitted documentation which demonstrated that he had taken leave from work due to back and/or right shoulder pain at least fifteen times between January and November 2013.

Because this information might impact any conclusions made regarding the effects of the Veteran's thoracic spine and right shoulder disabilities on his ability to work, a new VA examination should be provided to the Veteran.  

Further, the November 2013 VA examination reports of the Veteran's thoracic spine, right shoulder and right knee note that the Veteran was observed to bend forward, remove his shirt and sit down with his knees fully flexed prior to the formal examination.  The examiner indicated that the Veteran appeared to demonstrate more pain and limitation of motion during the formal range of motion testing than was demonstrated waiting for and walking to the examination itself.  The examiner found that he was unable to resolve the discrepancy between the Veteran's observed range of motion and formal findings and that he could not, therefore, comment on the Veteran's functional loss as due to those disabilities.  Because the Veteran's functional loss is taken into account when determining which rating is most appropriate, the Veteran should be afforded a new VA examination.

Finally, on remand, if any such records are available, the RO should obtain outstanding VA outpatient treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should be invited to provide any additional evidence of sick leave due to his thoracic spine, right shoulder and right knee disabilities, should he wish to do so.




Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any and all treatment records which are not presently of record.  Request that the Veteran submit any additional evidence of sick leave due to his thoracic spine,  right shoulder or right knee disabilities, if any such additional evidence exists.

2.  Schedule the Veteran for a VA examination of the thoracic spine.  The claims file must be made available to the examiner in conjunction with the examination.  The examination report should indicate that the claims file was reviewed. 

The examination report must include a complete rationale for all opinions expressed.
 
3.  Schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the severity and manifestations of his right shoulder disability.  The entire claims file must be reviewed by the examiner. 

The examination report must include a complete rationale for all opinions expressed.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the severity and manifestations of his right knee disability.  The entire claims file must be reviewed by the examiner. 

The examination report must include a complete rationale for all opinions expressed.
 
5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




